3. EU - Russia Summit on 18 November 2009 in Stockholm (vote)
(DE) Mr President, I would like to table the following amendment, which was formulated in consultation with the author of the motion. I will read the text out in English.
'Condemns the brutal assassination of Maksharip Aushev, a popular human rights activist and an opposition figure who was shot dead in Ingushetia;'. Then we would have a deletion, but it would continue as follows: 'calls in particular on the Russian authorities to adopt preventive protective measures as regards human rights defenders, such as starting an investigation as soon as threats faced by them are known by the prosecutor and the judicial system;'.
This would have a clear message, and therefore I would like to support that kind of amendment, together with the Green Group, which has put the amendment to the vote.
Mr President, as the withdrawal of Russia's signature from the Energy Charter Treaty is not a single event but a method used several times now, it would be worth inserting a note to the effect that the latest withdrawal 'undermines the reliability of that country's signature in general'.
In striving for new signatures, we should ask our honourable partner to be more serious in the future.
Mr President, there is a mistake in recital H, either through a drafting error or an omission, because it mentions the recent conflict 'between Georgia and its breakaway regions', in spite of the true picture. A word is missing there.
According to the report of the fact-finding mission, it was a war or military conflict in Georgia between Russia and Georgia, where some additional units of Russia's allies and mercenaries from the north Caucasus were involved as well. So, in a resolution that is not looking to be naive or biased, we should make the following addition: 'between Russia and Georgia and its breakaway regions'.
Nobody really thinks that the army of South Ossetia was bombing Gori and approaching Tbilisi. That is why President Sarkozy flew to meet President Medvedev and not President Kokoity.
Let us fill that accidental gap with a clear mind.